Judge Greene
concurring in part and dissenting in part.
I disagree with the majority’s conclusion of no error in the trial court’s presentation of the quantum meruit issue to the jury. “Under a contract implied in law, the measure of recovery is quantum meruit, the reasonable value of materials and services rendered by the plaintiff that are ‘accepted and appropriated by the defendant.’ ” Ellis Jones, Inc. v. Western Waterproofing Co., 66 N.C. App. 641, 647, 312 S.E.2d 215, 218 (1984) (quoting Thormer v. *463Lexington Mail Order Co., 241 N.C. 249, 252, 85 S.E.2d 140, 143 (1954)). “ ‘The burden is always upon the complaining party to establish by evidence such facts as will furnish a basis for [the] assessment [of reasonable value of services rendered and accepted], according to some definite and legal rule.’ ” Cline v. Cline, 258 N.C. 295, 300, 128 S.E.2d 401, 404 (1962) (quoting Lieb v. Mayer, 244 N.C. 613, 616, 94 S.E.2d 658, 660 (1956)). The plaintiff must produce evidence showing reasonable value or worth “ ‘based on the time and labor expended, skill, knowledge and experience involved, and other attendant circumstances. . . .’ ” Paxton v. O.P.F., Inc., 64 N.C. App. 130, 134, 306 S.E.2d 527, 530 (1983) (quoting Turner v. Marsh Furniture Co., 217 N.C. 695, 697, 9 S.E.2d 379, 380 (1940)). “The reasonable value of services rendered is an objective measure and ‘is determined largely by the nature of the work and the customary rate of pay for such work in the community and at the time the work was performed.’ ” Hood v. Faulkner, 47 N.C. App. 611, 617, 267 S.E.2d 704, 707 (1980) (quoting 66 Am.Jur. 2d Restitution and Implied Contracts § 28, at 973 (1973)).
The plaintiff’s evidence of reasonable value of the services rendered consisted of extremely general statements about the nature of the services and of a time period during which they allegedly occurred. The plaintiff offered no evidence as to the actual time spent, her level of skill or knowledge, or the customary rate of pay for such services. Thus the jury did not have sufficient evidence before it to determine the reasonable value of any services provided by the plaintiff. The majority in asserting that the reasonable value of plaintiff’s services was proven by the “common knowledge that the nation has a minimum wage law . . .” creates new law in North Carolina, and I do not find it to be consistent with previous statements of this court or the Supreme Court. In addition, the majority’s assumption that the plaintiff provided “reliable managerial, care taking and promotional services [which required] constancy, initiative, judgment, and the ability to deal with and direct others . . .” is a mere conclusion and is unsupported by the evidence.
Furthermore, the plaintiff provided no evidence as to the extent her services were “accepted and appropriated” by the defendants. Thus, even if the plaintiff had proven the reasonable value of her services, the jury would have no evidence to determine whether she merited compensation under the quantum meruit theory.
*464I join the majority in finding no error in all issues other than quantum meruit. I would reverse the award of damages based on quantum meruit and remand for a granting of nominal damages on this issue. See Paxton, 64 N.C. App. at 134, 306 S.E.2d at 530.